Citation Nr: 1315667	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  05-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether the character of discharge for the Veteran's period of service from October 3, 1983 to June 9, 1989 is a bar to VA benefits.

2.  Whether new and material evidence has been received to reopen a claim for service connection for mental trauma.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sexual dysfunction.

4.  Entitlement to service connection for a lumbar spine disorder, claimed as residuals of a back strain.

5.  Entitlement to service connection for a bilateral knee disorder, claimed as arthritis of the knee.

6.  Entitlement to service connection for arthritis of all joints.

7.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

9.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to September 1980 in the Army and from October 3, 1983 to June 9, 1989 in the Marines Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's request to reopen a claim for service connection for residuals of a back strain as well as a claim for service connection for arthritis of the knee.

The Veteran also appeals from a June 2006 administrative decision which determined that the character of his discharge for the period from October 3, 1983 to June 9, 1989 was a bar to VA benefits.  In addition, the Veteran appeals from a February 2007 rating decision which denied his requests to reopen claims for service connection for mental trauma and sexual dysfunction as well as his claim for service connection for arthritis of all joints.  His claim of entitlement to TDIU was also denied in this rating decision.

Finally, the Veteran appeals from a September 2008 rating decision with denied his claim for service connection for PTSD.

The Board remanded the instant claims in December 2010 to allow the Veteran's requested RO hearing to be scheduled.  Such a hearing was scheduled for September 2012; however, the Veteran, through his representative, canceled this hearing in September 2012.  His hearing request is therefore deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2012). 

Although the RO defined the issue as entitlement to service connection for PTSD, the Board has recharacterized the issue to whether service connection is warranted for an acquired psychiatric disorder, to include PTSD, as noted on the title page of this decision, to more accurately reflect the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board recognizes that the Veteran has claimed entitlement to service connection for a lumbar spine disorder, and that the RO had previously denied his claim for entitlement to service connection for residuals of a back strain in an August 2002 rating decision, and declined to reopen that claim in a July 2004 rating decision.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

As the Veteran's claimed diagnosis of lumbar spine arthritis is distinct from his previously denied residuals of a back strain, and because the Veteran did not specify the same symptoms in the course of his previously denied claim, the Board finds that it is appropriate to review the claim for entitlement to service connection for a lumbar spine disorder, to include arthritis, as a new claim.

A review of the Virtual VA paperless claims processing system does not reveal documents pertinent to the claims on appeal.

Subsequent to the April 2009 statement of the case (SOC) and April 2008 supplemental SOC (SSOC), the Veteran submitted additional evidence pertinent to the claims on appeal.  The Veteran's representative waived RO consideration of such evidence in April 2013.  See 38 C.F.R. § 20.1304 (2012). 

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a nonservice-connected pension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The evidence of record demonstrates that the Veteran's discharge for the period from October 3, 1983 to June 9, 1989 was a result of felony convictions associated with one completed rape and two attempted rapes that inflicted injuries, and therefore, the period of service was under dishonorable conditions.

3.  The evidence does not demonstrate that the Veteran was insane for VA compensation purposes at the time he committed the rape and the two attempted rapes in May and June 1985.

4.  In an unappealed decision issued in July 2004, the RO denied the Veteran's claim of entitlement to service connection for mental trauma.

5.  The evidence received since the July 2004 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for mental trauma.

6.  In an unappealed decision issued in July 2004, the RO denied the Veteran's claim of entitlement to service connection for sexual dysfunction.

7.  The evidence received since the July 2004 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for sexual dysfunction.

8.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

9.  A bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

10.  Cervical spine arthritis is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

11.  The Veteran does not have a current diagnosis of joint arthritis other than related to his cervical spine, lumbar spine, and knees, nor does he have persistent or recurrent symptoms related to joint arthritis.


CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge from service for the period from October 3, 1983 to June 9, 1989 is a bar to the award of VA benefits, other than health care under Chapter 17, Title 38, U.S.C.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 2.203 (2012). 

2.  The July 2004 rating decision that denied the Veteran's claim of entitlement to service connection for mental trauma is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

3.  Evidence received since the final July 2004 rating decision, which denied a claim of entitlement to service connection for a mental trauma, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.1103 (2012). 

4.  The July 2004 rating decision that denied the Veteran's claim of entitlement to service connection for sexual dysfunction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

5.  Evidence received since the final July 2004 rating decision, which denied a claim of entitlement to service connection for sexual dysfunction, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.1103 (2012). 

6.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

7.  A bilateral knee disorder was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

8.  Arthritis of all joints was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
 With respect to the Veteran's claim for service connection for cervical spondylosis, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

A May 2004 pre-rating letter fully satisfied the duty to notify provisions with regard to the Veteran's claim for service connection for arthritis of the knee.  An August 2006 pre-rating letter fulfilled such notice with regard to his requests to reopen claims for service connection for mental trauma and sexual dysfunction, as well as his claim for service connection for arthritis of all joints.  In addition, a November 2006 pre-rating letter fulfilled such notice with regard to his claim for service connection for a back condition while a February 2006 letter provided such notice with regards to his character of discharge claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regards to the Veteran's requests to reopen claims for service connection for mental trauma and sexual dysfunction, an August 2006 pre-rating letter and an April 2007 post-rating letter specifically informed the Veteran of the type of evidence that was lacking in the prior denials and of the type of evidence necessary to reopen the claims.  These letters informed him of the need for new and material evidence to reopen these claims, provided regulatory definitions of "new" and "material" and informed him of the bases for the prior denials.  The timing deficiency with regards to the April 2007 letter was cured by the readjudication of the claims in an August 2007 SOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); (Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In addition, the Veteran has not alleged prejudice with regard to any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).   In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA outpatient treatment records, and various private treatment records are in the claims file.  In a May 2004 statement, the Veteran wrote that he received his post-service treatment at the VA facilities in Milwaukee, Des Moines, and Memphis; the Board notes that such records are contained in the claims file.  Further, a VA examination is not required with regards to the requests to reopen claims for service connection for mental trauma and sexual dysfunction, as such claims are not being reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for a bilateral knee disorder, a lumbar spine disorder, and arthritis of all joints; however, the Board finds that such is not necessary.  Specifically, as will be discussed below, there is no credible evidence that the Veteran had sustained a knee injury during service or that he had arthritis of all joints during service, and there is no indication that such disorders are otherwise related to service.  In addition, the Veteran's contentions regarding a continuity of symptomology have been found to be not credible with regard to his knee disorders and lumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims for service connection for a bilateral knee disorder, a lumbar spine disorder, and arthritis of all joints. 

Additionally, the Board finds there has been substantial compliance with its December 2010 remand directive.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the RO scheduled the Veteran for a hearing before the Board in September 2012.  Thereafter, the Veteran, through his representative, canceled the scheduled hearing.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected. 

II.  Character of Discharge

The Veteran has alleged that he was insane at the time he was discharged from the Marines Corps and that his period of service from this time should be considered honorable for VA purposes.

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R.             § 3.1(d).  

A discharge or release from service involving specified offenses, including an offense involving moral turpitude and, generally, a conviction of a felony, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d).

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

Components of insanity definitions used in criminal cases do not apply in determining whether an individual was insane at time he committed offenses leading to his discharge.  See Gardner v. Shinseki, 22 Vet. App. 415 (2009).  VA's 
General Counsel provided guidance with regard to the phrases 'interferes with the peace of society,' 'become antisocial,' 'accepted standards of the community,' and 'social customs of the community.'  A determination as to the extent to which an individual's behavior must deviate from his or her normal method of behavior for purposes of section 3.354(a) may best be resolved by adjudicative personnel on a case-by-case basis.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997). 

While the condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, there still must be competent evidence establishing that the claimant was insane at the time of the offenses in question leading to an "other than honorable" discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Such a determination is not warranted when the record does not reflect that a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449  (1995).

The pertinent evidence, in this case, shows that during his second period of active service, the Veteran was convicted of two attempted rapes that inflicted injuries and one completed rape, which occurred in May and June 1985.  He was sentenced to six years of forced labor imprisonment by a civilian Japanese court.  A service Trial Observer's Report summarized the testimony and evidence presented at the criminal trial and indicated that the Veteran had testified on his own behalf.  In his defense, the Veteran stated that his intercourse with the victim was consensual and that he had felt inclined to "mess around" with the other two victims but that he did not intend to rape them.  Neither the Veteran nor his counsel argued that the Veteran was mentally ill, had diminished capacity, or was insane at the time of these incidents.

A June 2003 Naval Discharge Review Board (NDRB) noted that the Veteran had been arrested by Japanese authorities and convicted of three instances of rape or attempted rape.  He was then sentenced to spend six years of forced labor in a Japanese prison.  Based on his criminal conviction by Japanese authorities, he was processed for an administrative discharge and elected to waive the right to have his case heard by an administrative board.  The Veteran had requested that his discharge be upgraded as he had been convicted by a foreign lynch mob and that he had history of being tortured by un-American people.  The discharge authority directed discharge under other than honorable conditions by reason of misconduct and held the discharge in abeyance until he was released from prison.  Following a review of the record, the NDRB determined that the discharge was proper as issued and warranted no change.  The Veteran did not argue that he was mentally ill, that he had diminished capacity, or that he was insane at the time of the incidents in May and June 1985.

In a November 2008 statement, the Veteran wrote that he was insane at the time of his discharge from the Marines Corps and that his current treatment for PTSD establishes this insanity.

Based upon the evidence of record, the Board finds that the Veteran's discharge from the Marines Corps was a result of a felony conviction associated with one completed rape and two attempted rapes and under dishonorable conditions.  The evidence clearly shows that his discharge from the Marines Corps was due to his having been convicted of a felony.  Although the Veteran has generally contested the appropriateness of his discharge, there is no apparent dispute as to the fact that he was convicted of a felony and that this conviction was the reason for his discharge from the Marines Corps.

The Board further finds that the evidence of record in this case does not demonstrate that the Veteran was insane for VA compensation purposes at the time of the acts in May and June 1985 which led to his discharge.   No competent evidence has been provided indicating that the Veteran was insane as defined by the regulatory criteria for VA purposes at that time.  Significantly, the Veteran has alleged being insane at the time of his discharge from the Marines Corps in June 1989, not in May and June 1985, the time he committed the crimes for which he was convicted.

Moreover, and to the extent that the Veteran has alleged that his current mental health treatment establishes that he was insane at the time he was discharged from the Marines Corps, the manifestations and/or diagnoses of psychiatric disorder do not equate to insanity under 38 U.S.C.A. § 5303(b) or 38 C.F.R. § 3.12(b).  See Beck v. West, 13 Vet App. 535 (2000).   The Veteran was advised of the definition of insanity in the March 2007 SOC.  In that regard, the Board emphasizes that the VA does not bear the burden in providing such a forensic opinion. 

In addition, the Veteran has submitted a copy of a Board decision in another matter in which the character of that veteran's discharge was found to be a bar to VA benefits due to a felony conviction.  However, it is well established that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104; 38 C.F.R.   § 20.1303.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board must be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.  The prior Board decision cited by the Veteran determined that a veteran's service was a bar to VA benefits due to a civil conviction of sexual assault of a child under the age of 16.  This prior Board decision does not compel the grant of benefits in the instant case.  

In sum, the Veteran was discharged from the Marines Corps in June 1989 under other than honorable conditions by reason of a felony civil conviction.  Moreover, he has not shown he was insane during the time he committed the offenses in May and June 1985.  As such, the character of his discharge is considered dishonorable for VA purposes.  The Board also notes that the Veteran's application to the Department of the Navy to upgrade his discharge was denied.  It follows that the character of his discharge under other then honorable conditions is a bar to his receipt of VA benefits, and his claim must be denied. 





III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In a recent decision, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) determined that such an alternative method can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Mental Trauma and Sexual Dysfunction

The Veteran previously claimed entitlement to service connection for mental trauma and sexual dysfunction, and these claims were last denied in a July 2004 rating decision upon consideration of the Veteran's service treatment records and VA treatment records dated through July 2003.  Service treatment records from the Veteran's period of service in the Army were negative for complaints, treatments or diagnoses related to any mental trauma or sexual dysfunction.  Such service treatment records from the Veteran's period of service did document possible neisseria gonorrhoeae (GC) in January 1978, ulcerations on the Veteran's penis in October 1978, and condylomata acuminata (anogenital warts) in July 1980.  

An August 1981 VA examination was negative for complaints, treatments, or diagnoses related to any "mental trauma" or other acquired psychiatric disorder.  Post-service VA treatment records were also negative for complaints, treatments, or diagnoses related to any "mental trauma" or other acquired psychiatric disorder.  

Service treatment records from the Veteran's period of Marines Corps service were negative for complaints, treatments, or diagnoses related to any mental trauma or sexual dysfunction.  Such service treatment records did document an assessment of pediculosis pubis in November 1983 and January 1984, venereal warts in March 1985, and a request for a circumcision in June 1985.  In a June 1989 Report of Medical History (RMH), the Veteran did endorse depression or excessive worry, but did not provide any further details.  

Post-service VA treatment records documented a possible sexually transmitted disease in December 1989 and the removal of an epidermal inclusion cyst from the Veteran's left hemiscrotum in May 1998.  In November 1999, the Veteran reported that someone had put something in his food which caused him to have premature impotency and that he had been having problems with impotence over the last two months.  An impression of psychological impotence was noted in March 2000, and an assessment of erectile dysfunction was noted in September 2003.  These claims were denied, as the record did not establish a nexus between the Veteran's claimed mental trauma and sexual dysfunction and his service.

Under 38 C.F.R. § 3.156(b), "new and material evidence" received prior to the expiration of the appeal period, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. See Bond v. Shinseki, 659 F.3d 1362 (2011); 38 C.F.R. §§ 3.156 (b), 20.201. Therefore, the Board must determine whether the submissions received during the period for appealing the July 2004 decision contain new and material evidence relating to pending claims of entitlement to service connection for mental trauma and sexual dysfunction.

Specifically, the Veteran had until July 2005 to appeal the July 2004 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  During that time period, VA treatment records were associated with the claims file.  However, such records are not material in that they do not relate to an unestablished fact necessary to substantiate the Veteran's claims or raise a reasonable possibility of substantiating such claims.  Specifically, the VA treatment records added to the claims file only describe the Veteran's current level of disability with regard to his spine and other physical disorders. The claims of entitlement to service connection for mental trauma and sexual dysfunction were denied on the merits in July 2004 on the basis that there was no nexus between the Veteran's claimed mental trauma and/or sexual dysfunction and his service.  Therefore, additional symptoms and findings of the current disability for disorders other than an acquired psychiatric disorder and/or sexual dysfunction do not constitute new and material evidence under 38 C.F.R.     § 3.156(b) as such is cumulative and redundant of the evidence already of record.  Specifically, they do not address the missing elements of the Veteran's claims, i.e., a relationship between a current acquired psychiatric disorder and/or sexual dysfunction and active service.  See Kent, supra, finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); Voracek v. Nicholson, 421 F.3d 1299, 1304 (definition of new and material contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b)).  As no new and material evidence was submitted during the one year appeal period, the July 2004 rating decision became final.  38 U.S.C.A. §§ 7103(a), 7105; 38 C.F.R. § 20.1103. 

The Board also notes that it had received additional service personnel records in December 2007, namely the June 2003 NDRB Discharge Review Decisional Document.  Thus, it appears that these service personnel records were not associated with the claims file in July 2004.  In this regard, 38 C.F.R. § 3.156 (c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  However, the newly-associated service personnel records are not relevant to the instant claims as they do not address any in-service mental trauma or sexual dysfunction, or any relationship between the Veteran's current acquired psychiatric disorder and/or sexual dysfunction and active service.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. §3.156(c) is not warranted based upon these service personnel records. 

In addition, although the Veteran claimed in an April 2012 statement that he intended to appeal the denial of his claims for service connection for mental trauma and sexual dysfunction in the July 2004 rating decision, the Board finds that the Veteran did not actually appeal such determinations.  A review of the claims file reveals that the RO sought clarification of the Veteran's notice of disagreement in October 2004.  The Veteran was asked in this October 2004 letter to specifically identify which issues he disagreed with and advised that the notice of disagreement would be considered inadequate without his response.  In a December 2004 response, the Veteran detailed his disagreement with the denial of his claims for service connection for arthritis and chronic back pain and provided argument in support of his claims.  A SOC was issued in April 2005 and addressed the claims for service connection for arthritis of the knee and residuals of a back strain only.  The Veteran thereafter filed a substantive appeal appealing all issues listed on his statement of the case; he did not indicate that he wished to appeal the claims for service connection for mental trauma or sexual dysfunction.  While the Veteran may very well have intended to file an appeal as to the claims for service connection for mental trauma and sexual dysfunction after the issuance of the July 2004 rating decision, he did not actually do so.

Therefore, in July 2004, the Veteran was advised of the decisions denying his claims for service connection for mental trauma and sexual dysfunction and his appellate rights.  However, no further communication was received from the Veteran pertaining to such claims until April 2006 when he filed his claims to reopen.  Therefore, the July 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997), (2004) [(2012)]. 

The Veteran applied to reopen his claims for service connection for mental trauma and sexual dysfunction in April 2006.  Newly received evidence since that time includes additional VA treatment records, as well as the Veteran's SSA records and various lay statements received in December 2005.  These records include duplicative lay statements regarding the Veteran's mental trauma and/or sexual dysfunction as well as findings related to the Veteran's diagnosed PTSD and delusional disorder.  The Board finds that, although the Veteran's additional VA treatment, SSA records, and lay statements are new, they are not material, as they do not relate to an unestablished fact necessary to substantiate the claims, i.e., a relationship between the Veteran's claimed mental trauma and/or sexual dysfunction and his service, which was the basis of the prior final denial.  The Board further determines that, while the Veteran has submitted numerous lay statements, which are considered credible for the purposes of his application to reopen, such are duplicative of the evidence of record at the time of the July 2004 rating decision.  Moreover, the Board notes that the records related to the Veteran's mental health treatment and delusional disorder are being considered in conjunction with his claim for service connection for an acquired psychiatric disorder, to include PTSD.

Consequently, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims.  Moreover, the evidence does not raise a reasonable possibility of substantiating the claims.  Therefore, the Board finds that new and material evidence has not been received to reopen the claims of entitlement to service connection for a mental trauma and sexual dysfunction, and the appeals must be denied.

B.  Lumbar Spine Disorder

The Veteran contends that his current lumbar spine disorder is the result of falling from a two-and-a-half ton truck in Germany.  He also contends that his disability is the result of his service in the Army only.

Service treatment records from the Veteran's period of service in the Army were negative for complaints, treatments, or diagnoses related to any lumbar spine disability.

An August 1981 VA examination reflected the Veteran's reports of suffering "back trouble" after falling from a military vehicle in October 1977; he later reported that he had injured his back in November 1979 after falling from a truck and landing on a small flat rock.  He also reported that he did not receive in-service treatment as a result of this incident.  An accompanying X-ray was essentially negative.  Following a physical examination, a diagnosis of low back pain, by history only, was made.

Service treatment records from the Veteran's period of service in the Marines Corps were negative for complaints, treatments, or diagnoses related to any lumbar spine disorder.  A June 1989 service discharge examination found the Veteran's spine to be clinically normal, and the Veteran endorsed lower back pain in an accompanying RMH, but did not provide any further details.  

Post-service VA treatment records document general complaints of back pain.  An August 2004 VA treatment note reflected the Veteran's reports of low back pain following a motor vehicle accident and that he had a history of chronic, intermittent low back pain with suspected degenerative disc disease/degenerative joint disease.   An accompanying lumbar spine X-ray revealed stable, minimal narrowing at L5-S1, and the provider made an assessment of degenerative disc disease based on the X-rays and degenerative joint disease based on his manual examination.  A May 2006 VA treatment note indicates that the Veteran had a history of chronic low back pain and degenerative joint disease.

Various lay statements were submitted in December 2005.  A statement from the Veteran's brothers as well as one from his friend indicated that the Veteran had always complained of back strain, that it was a constant problem for him, and that he had complained of such a problem throughout his life and since his first period of enlistment. 

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from honorable active duty service in the Army in September 1980.   As such, presumptive service connection is not warranted for lumbar spine arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The medical evidence of record shows that the Veteran has been assessed with lumbar spine arthritis, including degenerative disc disease and degenerative joint disease. However, the probative evidence of record demonstrates that the Veteran's lumbar spine disorder is not related to his service.  In this regard, the Veteran's service treatment records from his period of service in the Army were negative for any complaints, treatments, or diagnoses referable to his claimed lumbar spine disability, and his June 1989 Marines Corps separation examination found his spine to be normal clinically.  Moreover, the Veteran first reported back pain in his June 1989 RMH, suggesting the possible onset of symptoms during a period of dishonorable service.  Post-service treatment records reflect that the Veteran was first diagnosed with a lumbar spine disorder in 2004, many years after service.

The Board notes that the Veteran has contended on his own behalf that his current lumbar spine disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his purported in-service fall as well as his current manifestations of his lumbar spine disorder, the Board accords his statements regarding the etiology of such disorder little probative value, as he is not competent to opine on such a complex medical question.  In addition, the Veteran's brothers and friend are competent to describe their observations regarding the Veteran's symptoms.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of arthritis requires the administration and interpretation of X-rays.  There is no indication that the Veteran, his brothers, or his friend possess the requisite medical knowledge to take X-rays or interpret their results. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has alleged injuring his back after falling from a military vehicle while serving in Germany.  In addition, he has alleged suffering from a lumbar spine disorder since that time.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility, as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest, and therefore, accords no probative weight to such contentions.  

In this regard, the Veteran denied having recurrent back pain in an August 1983 RMH.  In August 2004, he reported a history of intermittent back pain.  The Board notes that these August 2004 statements were made prior to the filing of the instant claim for service connection.  Moreover, these statements were made while the Veteran was seeking treatment for his back symptoms following a trauma (i.e., a motor vehicle accident) and are highly probative.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding a continuity of symptomology and his in-service onset to not be credible.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder, claimed as residuals of a back strain.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.            § 3.102; Gilbert, supra.




C.  Arthritis of the Knee

The Veteran contends that his current knee disorder was the result of a fall from a military vehicle while stationed in Germany and that his service aggravated his disorder.  He also has alleged that his disability is the result of his period of service in the Army only.

Service treatment records from the Veteran's period of service in the Army were negative for complaints, treatments, or diagnoses related to any knee disorder.

An August 1981 VA examination was negative for complaints, treatments, or diagnoses related to the knees.

Service treatment records from the Veteran's period of service in the Marines Corps were negative for complaints, treatments, or diagnoses related to any knee disorder.  An August 1983 entrance examination was negative for any relevant abnormalities, and the Veteran denied arthritis or a "trick" or locked knee in an accompanying RMH.  A June 1989 service discharge examination found the Veteran's lower extremities to be normal and was negative for any relevant abnormalities.  The Veteran denied arthritis or a "trick" or locked knee in an accompanying RMH.

A May 1991 VA treatment note contained the Veteran's reports of bilateral knee pain that began two weeks ago after playing basketball.  An assessment of synovitis secondary to overuse (knees) was made.

A June 1991 VA treatment note reflected the Veteran's reports of knee pain that began while working as a stock clerk.  An impression of arthralgia rule-out inflammatory arthritis was made.

A July 1991 VA treatment note contained an assessment of arthralgia, suspect chondromalacia patella.  The Veteran had reported that his knee symptoms had been intermittent for the past two years.

An August 1999 VA treatment note reflected the Veteran's reports of right-sided knee pain that began a couple of days ago and that he had been doing "a lot" of walking.  An impression of a right knee strain was made.

A November 2002 VA treatment note reflected the Veteran's reports of left knee pain for the past several months without a specific injury or accident.  He recalled having mild knee aching following sports activities about 10 years ago but indicated that his discomfort had decreased until the recent months.  An assessment of chronic mild to moderate right knee pain was made.  A second November 2002 VA treatment note suggested that the Veteran had intermittent right knee pain for the past seven to eight months.

A January 2003 VA treatment note indicated that the Veteran's right knee discomfort was not the result of an injury.  An assessment of right knee degenerative joint disease was made.

A September 2003 VA treatment note reflected the Veteran's complaints of right knee pain and that his knee had given out on him.  Assessments of right muscular pain and right knee degenerative joint disease were made.

In a May 2004 statement, the Veteran wrote that his knee problems began after falling from a military truck.

A June 2004 VA knee X-ray revealed the bones, joints, and soft tissues to be normal bilaterally.

A December 2004 VA treatment note reflected the Veteran's reports of right knee pain following a motor vehicle accident; the provider noted that there was no major injury as a result of this motor vehicle accident.

In a March 2008 statement, the Veteran wrote that he had fallen from a two-and-a-half ton truck while on a mission in Germany and had been knocked unconscious.  He further indicated that "[t]his evidence was noted and treated [but he] can't find the doctor records."

Various lay statements were submitted in December 2005.  Statement from the Veteran's brothers as well as one from his friend indicated that the Veteran had always complained of knee arthritis, that it was a constant problem for him, and that he had complained of such a problem throughout his life and since his first period of enlistment. 

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from service in the Army in September 1980.   As such, presumptive service connection is not warranted for knee arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich, supra; Rabideau, supra.  The medical evidence of record shows that the Veteran has been diagnosed with a variety of knee disorders, including degenerative joint disease, arthralgia, and a knee strain.  However, the probative evidence of record demonstrates that the Veteran's bilateral knee disorders are not related to his service.  In this regard, the Veteran's service treatment records are negative for any complaints, treatments, or diagnoses referable to his claimed bilateral knee disorder.  Moreover, at his June 1989 Marines Corps separation examination, the Veteran's lower extremities were clinically evaluated as normal, and the Veteran denied having a trick or locked knee in an accompanying RMH.  Post-service treatment records reflect that the Veteran was first diagnosed with a bilateral knee disorder in 1991, years after service.

The Board notes that the Veteran has contended on his own behalf that his current bilateral knee disorders are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral knee disorders and any instance of his service to be complex in nature.  See Woehlaert, supra.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson, supra.  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea, supra.

Here, while the Veteran is competent to describe his purported in-service fall as well as his current manifestations of his bilateral knee disorder, the Board accords his statements regarding the etiology of such disorder little probative value, as he is not competent to opine on such a complex medical question.  Similarly, the Veteran's brothers and friend are competent to describe their observations regarding the Veteran's symptoms.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the diagnosis of arthritis requires the administration and interpretation of X-rays.  There is no indication that the Veteran, his brothers, or his friend possess the requisite medical knowledge to take X-rays or interpret their results. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has alleged injuring his knees after falling from a military vehicle while serving in Germany.  In addition, he has alleged suffering from a bilateral knee disorder since that time.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility, as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest, and therefore, accords no probative weight to such contentions.  

In this regard, the Veteran denied having a trick or locked knee in an August 1983 RMH.  In May 1991, the Veteran complained of bilateral knee pain that began two weeks ago after playing basketball and reported in June 1991 that his knee pain began while he was working as a stock clerk.  He later reported in July 1991 that his knee symptoms had been intermittent for the past two years and that his right-sided knee pain began a "couple of days" ago after "a lot" of walking in August 1999.  He reported in November 2002 that he had experienced mild knee aching following sports activities about 10 years ago but that he had experienced left knee pain for the past several months without a specific injury or accident.  In addition, he reported that his right knee discomfort was not the result of an injury in January 2003.  The Board notes that these statements were made prior to the filing of the instant claim for service connection, and in some cases made many years prior to this filing, and are highly probative as they were made while the Veteran was seeking treatment for his knee symptoms.  See Rucker, supra; see also Williams, supra.  Additionally, the Veteran did not report that the in-service fall from a truck resulted in knee injuries in his March 2000 claim but rather identified this fall as causing back and leg pain.  Although he reported in an August 1981 VA examination that he did not receive treatment as a result of the claimed motor vehicle accident, he suggested that there were records of such treatment in a March 2008 statement.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding a continuity of symptomology and his in-service onset to not be credible.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disorder, to include arthritis of the knee.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Arthritis of all Joints

Service treatment records from the Veteran's period of service in the Army were negative for complaints, treatments, or diagnoses related to any joint arthritis.

An August 1981 VA examination was negative for complaints, treatments, or diagnoses related to arthritis in any joint, excluding complaints related to the back.

Service treatment records from the Veteran's period of service in the Marines Corps were also negative for complaints, treatments, or diagnoses related to any joint arthritis.  An August 1983 service entrance examination and a June 1989 service discharge examination found the Veteran's upper extremities, lower extremities, and spine to be clinically normal.  The Veteran denied arthritis or a bone or joint deformity in an accompanying June 1989 RMH.

Post-service treatment records reflect the Veteran's complaints of osteoarthritis and that he was unable to work due to severe arthritis.  An August 2004 cervical spine X-ray contained an impression of small degenerative osteophytes and an accompanying VA treatment note assessed the Veteran's back pain as consistent with degenerative disc disease.  VA treatment records also identify osteoarthritis in the Veteran's prior medical history without specifying a particular joint.

Various lay statements were submitted in December 2005.  A statement from the Veteran's brothers as well as one from his friend indicated that the Veteran had always complained of arthritis in all joints, that it was a constant problem for him, and that he had complained of these problems throughout his life and since his first period of enlistment.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis in any joint to a degree of 10 percent within the one year following his discharge from active duty service in the Army in September 1980.   As such, presumptive service connection is not warranted for arthritis of all joints.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich, supra; Rabideau, supra.  The medical evidence of record shows that the Veteran has been assessed with cervical spine degenerative disc disease.  However, the probative evidence of record demonstrates that the Veteran's cervical spine disorder is not related to his service.  In this regard, the Veteran's service treatment records are negative for any complaints, treatments, or diagnoses referable to his claimed cervical spine arthritis.  Moreover, at his June 1989 Marines Corps separation examination, the Veteran's spine was clinically evaluated as normal, and the Veteran denied arthritis or joint deformity in an accompanying RMH.  Post-service treatment records reflect that the Veteran was first diagnosed with cervical spine arthritis in 2003, many years after service.

The Board notes that the Veteran has contended on his own behalf that his current cervical spine arthritis is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine arthritis and any instance of his service to be complex in nature.  See Woehlaert, supra.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson, supra.  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea, supra.  

Here, while the Veteran is competent to describe his current manifestations of his cervical spine arthritis, the Board accords his statements regarding the etiology of such disorder little probative value, as he is not competent to opine on such a complex medical question.  In addition, the Veteran's brothers and friend are competent to describe their observations regarding the Veteran's symptoms.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the diagnosis of arthritis requires the administration and interpretation of X-rays.  There is no indication that the Veteran, his brothers, or his friend possess the requisite medical knowledge to take X-rays or interpret their results. 

To the extent that the Veteran has alleged suffering from arthritis in all joints, the Board finds that the Veteran has not been diagnosed with joint arthritis other than spinal arthritis and knee arthritis during the pendency of the claim.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has generally complained of pain and discomfort related to his claimed arthritis of all joints.  However, a claim of service connection for discomfort or pain alone cannot be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   In addition, the Board notes that the claims for service connection related to the Veteran's knees and lumbar spine are being separately considered.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis of all joints.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The character of discharge for the Veteran's period of service from October 3, 1983 to June 9, 1989, is a bar to the award of VA benefits; the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for mental trauma, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for sexual dysfunction, the appeal is denied.

Service connection for a lumbar spine disorder, claimed as residuals of a back strain, is denied.

Service connection for a bilateral knee disorder, claimed as arthritis of the knee, is denied.

Service connection for arthritis of all joints is denied.



REMAND

Claims for Service Connection for Acquired Psychiatric Disorder and TDIU

VA has a heightened burden of notification when a veteran claims service connection for PTSD based upon personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  

The Veteran contends that his PTSD is the result of being subjected to legal prostitution while serving in Germany, being the subject of experiments over the course of 15 years, and being tortured in Germany or Paris.  In August 2007, he reported that he had been subjected to experiments by the military to determine how much heat or cold he could withstand and that he had participated in mind control experiments.  In this case, the Veteran's reports of torture and experimentation could constitute a claim for PTSD based upon personal assault.  Although the Veteran was sent a January 2008 letter that provided examples of evidence that would substantiate his claim for service connection, the letter did not inform the Veteran that evidence of behavioral changes may constitute credible supporting evidence of his claimed stressors.  Corrective notice is therefore required. 

In addition, the Veteran has alleged being unemployable due to disabilities incurred in service.  The Board notes that the Veteran currently has not been adjudicated as having any service-connected disabilities.  The pending claim for service connection may therefore affect his eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim which is being remanded by the Board.  The Veteran is currently ineligible for TDIU, as no disabilities have currently been adjudicated as service-connected.  However, given that the issue for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claim being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Nonservice-Connected Pension

In an October 2012 administrative decision, the RO denied the Veteran's claim for nonservice-connected pension.  In January 2013, the Veteran filed a notice of disagreement with respect to this issue.  The RO has not yet issued a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, this matter must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran proper notice in accordance with 38 C.F.R. § 3.304(f)(5).  This letter should inform him that he may submit alternative forms of evidence, other than service records, to corroborate his account of an in-service assault (i.e. torture and experimentation), and suggest potential sources for such evidence.  The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor. 

2.  The RO/AMC must furnish to the Veteran a SOC as to the claim for nonservice-connected pension, along with a VA Form 9, and afford him the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status--here, a claim for a nonservice-connected pension--a timely appeal must be perfected with respect to this claim.

3.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


